The following opinion was filed September 26, 1893:
Cassoday, J.
Counsel for the plaintiff moves to dismiss the appeal on the ground that it is taken from a mere interlocutory order by which the defendants are in no way aggrieved. But, as indicated in the foregoing statement, the *364appeal is from a judgment inflicting costs upon the defendants, and is clearly appealable. Cleveland v. Burnham, 60 Wis. 16; Sutton v. Wegner, 72 Wis. 294. The motion to dismiss is denied.
The question presented by the record turns upon the effect to be given to the disallowance of the plaintiff’s claim by the probate court- of Ramsey county, Minnesota, October 9, 1889, and the affirmance thereof by the district court of the same county, June 3,1890. By the stipulation and agreement of the parties made in-the trial court, and of record herein, the statutes and laws of Minnesota, and the decisions of the supreme court of that state, as to the questions here involved, are to be considered and taken as evidence in this case. The debtor died December 25,1860, and administrators of his'estate were thereupon appointed by the probate court of Ramsey county, in which he resided at the time of his death. Upon granting letters of administration, the statute of that state required commissioners to be appointed to examine and adjust all claims and demands against the estate. Sec. 1, ch. 53, Gen. Stats. 1878. The statutes of that state also required the probate court to limit the time within which such claims should be presented, not exceeding eighteen months in the first instance, and which time the court was at liberty to extend, so that the -whole time should not exceed two years from the time of appointing such commissioners. Secs. 6, 7, Id. The statutes of that state also provided that “ in no other case, except such as are expressly provided for in this chapter, shall any action be commenced or prosecuted against an executor or administrator.” Sec. 53, Id. The case at bar does not come within the exceptions therein expressly made. True, the commissioners appointed failed to qualify, but the statute of that state also required the judge of the probate court to perform the duties conferred upon such commissioners. Ch. 69, Laws of 1879. We perceive no *365reason why the plaintiff might not have presented his claim and forced the settlement of the estate. The supreme court of that state appears to have frequently held that every claim which is not presented for allowance within the time limited by the probate court for that purpose is forever barred, unless it came within some one of the exceptions named in the statutes. Comm. Bank v. Slater, 21 Minn. 112, 174; Fern v. Leuthold, 39 Minn. 212; Hill v. Townley, 45 Minn. 168; Hill v. Nichols, 47 Minn. 382. The law as thus declared was, in effect, continued and preserved by the new “ Probate Code ” of that state, which was enacted and approved April 24, 1889, and which by its express terms went into force and effect October 1, 1889, being eight days prior to the disallowance of the plaintiff’s claim by the probate court of Ramsey county. Secs. 102-115; 2 Stats. Minn. 1891, secs. 5715-5729. Moreover sec. 102 of thai; Probate Code expressly declares that “the allowance or disallowance of any claim shall ham the same force cmd effect as a judgment for or against the estate.” Id. sec. 5715. Thus it appears that the disallowance of the plaintiff’s claim by the probate court, October 9, 1889, had the force and effect of a judgment in favor of the estate and against the plaintiff; and of course the affirmance of that judgment by the district court, June 3, 1890, had the same force and effect, and therefore was conclusive upon the plaintiff in that state, whatever may have been the law of Minnesota prior to that enactment. If the plaintiff was dissatisfied with such adjudications of the probate and district courts, he had his remedy by appealing to the supreme court of that state. His failure to appeal would seem to indicate an absence of any doubt as to the correctness of that judgment.
The question here presented is whether that judgment shall have the same force and effect in this state that it has *366in that state. The constitution of the United States declares that “ full faith and credit shall be given in each state to the public acts, records and judicial proceedings of every other state.” Sec. 1, art. IY. This provision is binding upon the courts of this state as well as the courts of other states. The provision quoted has frequently been construed by the supreme court of the United States, and such construction is necessarily binding upon all state courts. Following Mills v. Duryee, 7 Cranch, 481, it was said by Marshall, C. J., speaking for the whole court, in Hampton v. McConnel, 3 Wheat. 235, that: “The doctrine there held was that the judgment of a state court should have the same credit, validity, and effect in every other court in the United States which it had in the state where it was pronounced; and that whatever pleas would be good to a suit thereon in such state, and none others, could be pleaded in any other court in the United States.” So in McElmoyle v. Cohen, 13 Pet. 325, 326, Mr. Justice Wayne, speaking for the whole court, said: “The faith and credit due to it [the foreign judgment] as the judicial proceeding of a state is given by the constitution, independently of all legislation.” And again, quoting from Mr. Story’s Commentaries, he said: “ If a judgment is conclusive in the state where it is pronounced, it is equally conclusive everywhere in the states of the Union. If re-examinable there, it is open to the same inquiries in every other state.” Numerous cases in the same court might be cited to the same effect. Chicago & A. R. Co. v. Wiggins Ferry Co. 119 U. S. 615; Huntington v. Attrill, 146 U. S. 657. In a very recent case it has been held by that court that “the construction given by the supreme court of a state to a statute of limitation of the state will be followed by this court, even in a case decided the other way'in the circuit court [of the United States] before the decision of *367the state court.” Bauserman v. Blunt, 147 U. S. 647. See, also, Morgan v. Hamlet, 113 U. S. 449.
By the Court.— The judgment of the circuit court is reversed, and the cause is remanded with direction to affirm the judgment of the county court.
Upon a motion for a rehearing, counsel for the respondent contended, inter alia, that the judgment in Minnesota disallowing the claim determined merely that the remedy to enforce it was barred by the statute of limitations of that state. It did not determine the merits, but merely that there was no remedy under the laws of that state, and that is its only force and effect. But it does not follow that there is no remedy in Wisconsin. “It is only the remedy and not the cause of action that is barred by the foreign statute; the foreign prescription is no more than a limitation of time within which the action must be brought in the foreign state.” Piggott, Foreign Judgm. 202; Huber v. Steiner, 2 Bing. N. C. 210, 2 Scott, 304; Harris v. Quine, L. R. 4 Q. B. 657, 38 L. J. Q. B. 331, 20 L. T. R. N. S. 947; Kipp v. Johnson, 31 Minn. 360; Townsend v. Jemison, 9 How. 407; Taylor v. Barron, 35 N. H. 484; Bank of U. S. v. Donnally, 8 Pet. 361, 370; Brent v. Bank of Washington, 10 Pet. 617; Wood, Lim. sec. 8; Story, Confl. of Laws (8th ed.), sec. 582; 13 Am. & Eng. Ency. of Law, 703 G.; Sutherland, Stat. Const. 626; Hendricks v. Comstock, 12 Ind. 238; Paine v. Drew, 44 N. H. 306; Perkins v. Guy, 55 Miss. 153; David v. Porter, 51 Iowa, 254; Baker v. Stonebraker, 36 Mo. 338; McMerty v. Morrison, 62 id. 140.
The motion was denied November 28, 1893.